Citation Nr: 1613735	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected malignant neoplasm of the genitourinary system (prostate cancer).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  In that decision, the RO granted the Veteran's increased rating claim for service-connected prostate cancer and assigned a 10 percent evaluation.  The Veteran disagreed with that decision and perfected this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks a rating greater than 10 percent for service-connected malignant neoplasm of the genitourinary system (prostate cancer).  He last underwent VA examination in April 2012, wherein the examiner indicated the Veteran having no daytime or nighttime urinary frequency.  In June 2012, the Veteran reported nighttime voiding without providing any specifics as to the frequency.  The Veteran's representative has argued that this allegation of increased symptoms warrants a new examination.  

A further review of the record includes the Veteran's report during an October 2010 VA examination that he was obtaining private treatment for his prostate cancer, but those records are not associated with the claims folder.  

Based upon the above, the Board finds that remand is warranted to obtain relevant private treatment records and additional VA examination.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in obtaining private treatment records for his prostate cancer residuals.  See VA examination report dated October 2010.

2.  Associate with the claims folder records of the Veteran's VA treatment since October 2015.

3.  After completion of the above, afford the Veteran additional VA examination to determine the nature and etiology of his current prostate cancer residuals.  The claims folder contents (paper and electronic) must be made available to the examiner for review. 

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, afford the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

